Citation Nr: 1540015	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the United States Marine Corps Reserve from June 13, 1983 to June 22, 1983.  He also had ACDUTRA in the United States Army Reserve from December 1987 to May 1988 and from June 1989 to December 1989.  The appellant was also ordered to ACDUTRA in the Army Reserve for 41 days beginning on July 10, 1988; 244 days beginning on October 1, 1988; and 15 days beginning on March 30, 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS).  At the hearing, the appellant submitted additional evidence along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using Virtual VA and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The appellant's cervical spine degenerative disc disease is related to his military service.

2.  The appellant's thoracolumbar spine degenerative disc disease is related to his military service.




CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, a cervical spine disorder, diagnosed as degenerative disc disease, was incurred in active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.6 (2014).


2.  Resolving all doubt in the appellant's favor, a thoracolumbar spine disorder, diagnosed as degenerative disc disease, was incurred in active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.6 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumptions of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson, 1 Vet. App. at 471.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-6 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. At 45-6.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Smith, 24 Vet. App. At 45-6.  

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101(24)(B) based on aggravation in the line of duty, the claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153] and, therefore, should include both elements of aggravation discussed in section 1153").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The appellant contends that his current cervical and thoracic spine disorders were incurred during his period of ACDUTRA between June 1989 and December 1989.  See July 2015 Hearing Transcript (Tr.), page 13-14.

The Board notes that the appellant is service-connected for tinnitus and posttraumatic stress disorder (PTSD).  However, the record reflects that his PTSD disability was incurred during the period of ACDUTRA beginning in March 1991.  During a February 2012 VA examination for PTSD, the appellant reported to the examiner that his stressor occurred while he was on alert for Desert Shield/Storm and training to go overseas.  In regards to the appellant's tinnitus, it appears that the disability was incurred during the period between December 1987 and May 1988.  During an April 2011 VA examination to evaluate his tinnitus, the appellant reported that he began to have tinnitus after an M16 discharged in his right ear.  The appellant previously reported that he fired this type of weapon during basic training and officer candidate school between December 1987 and May 1988.  See January 2012 Statement in Support of Claim.  Thus, the appellant has achieved veteran status for the period of ACDUTRA from December 1987 to May 1988 and for the period beginning in March 1991.

In the present case, the appellant had a service examination performed in February 1989; however, it appears that this examination was an annual physical and it was not conducted for the purposes of entering ACDUTRA in June 1989.  Consequently, although the appellant has achieved veteran status for a prior period of ACDUTRA between December 1987 and May 1988, the presumption of soundness does not attach as no entrance examination was conducted.  Smith, 24 Vet. App. at 45-6.  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply in this case, as the period of service at issue is ACDUTRA.  38 U.S.C.A. § 1112; Smith, 24 Vet. App. at 46-47.

Before service, a 1974 motor vehicle accident reportedly caused a whiplash injury to the appellant's neck and resulted in a period of pain before resolving.  See October 2008 record from the Midwest Spine Institute, LLC.  The appellant has reported that he was medically discharged from the Marine Corps Reserve as a result of this accident.  See January 2012 Statement in Support of Claim.  In an October 1986 Report of Medical History, the appellant explained that the Marine Corps felt that he would experience back problems due to a 1974 automobile accident.  However, the appellant reported that he had never experienced or been treated for any back problems.  The Board notes that in a June 1982 health questionnaire for dental treatment from the appellant's service treatment records (STRs), he only reported receiving treatment for an eye infection in the previous 2 years and he denied ever having a serious illness, operation, or hospitalization.

During the appellant's October 1986 Army Commission Exam, a normal spine was noted.  A November 1987 STR stated that he was physically qualified for enlistment in the Army.  In April 1987, the appellant was given a medical waiver for purposes of enlistment.  A February 1989 service examination noted that the appellant's spine was normal upon clinical evaluation.  In the accompanying Report of Medical History, the appellant reported hearing loss, ear, nose, or throat trouble, and broken bones, but denied recurrent back pain.

In a June 2012 statement, the appellant's buddy from service stated that on a Saturday between June and December 1989, he was training with the appellant over difficult mountain terrain.  He described witnessing the appellant fall down a steep slope and slam his back into a large rock.  After the fall, the appellant reportedly complained of back pain and had trouble walking.  A DD 214 for the appellant's buddy demonstrated that he had a period of ACDUTRA from June 1989 to December 1989 in the Army National Guard to coincide with that of the appellant.  The appellant's wife, who had joined him at the training, saw him immediately after the fall and she confirmed that he was limping and had bruises and pain.  See April 2014 statement.  The appellant's wife also reported that he has continued to experience back problems since the fall.  In April 2014, the appellant's brother stated that he first observed the appellant having back pain in December 1989.  The appellant's brother also asserted that he witnessed the appellant's suffering from continuing symptoms since this time, including electric shock sensations to his neck and middle back.

After service, a May 2007 VA treatment record noted that the appellant had a history of cervical pain and radicular symptoms, but documented that he did not have current symptoms.  A year later, a May 2008 private treatment record noted that the appellant had experienced symptoms for several years and that he saw a chiropractor for chronic neck discomfort.  He was diagnosed with disc disorder of the cervical region.  Records from the Midwest Spine Institute, LLC, dated in October 2008 stated that the appellant had neck pain and equal bilateral shoulder pain.  He was diagnosed with chronic cervical degenerative joint disease.  An MRI documented lower cervical spondylosis causing severe bilateral foraminal stenosis.  One record noted that the appellant had sustained a cervical spine disc herniation 8 years prior and the appellant reported that he noted significant upper and lower body spine problems 7 to 8 years ago.  However, the appellant also reported that he had experienced back pain while in service and the record stated that he had marched for prolonged periods while wearing his backpack filled with gear.  He denied any other injuries to the spine.  In addition, the appellant's chiropractor, Dr. L., stated that the appellant had been receiving treatment for injuries to his cervical and thoracic discs at the West St. Paul Chiropractic Clinic since 1990 and that he had been treating the appellant since 2008.  See June 2012 letter from Dr. L.

In addition to degenerative joint disease and stenosis, the records also noted that the appellant's cervical spine had cervical radiculopathy and a large posterolateral disc herniation with marked C-6 nerve root compression at C5-6.  See December 2008 Midwest Spine Institute, LLC record; June 2009 private treatment record.  In a subsequent January 2012 CT scan of the cervical spine, the record stated that the appellant's clinical history included a snowmobile accident.  

Dr. L. provided an opinion for the appellant's claim in letters dated in June 2012 and March 2014.  He noted that the appellant had been diagnosed with cervical, thoracic, and lumbar spine degenerative discs.  In reference to the appellant's period of service in the spring of 1988 and summer of 1989, Dr. L. opined that he could say with a reasonable degree of medical certainty that the appellant's degenerative discs were most likely caused by his service in the Army.  This opinion was based on the fact that the appellant carried excessive rucksack weight and military equipment while he was running and performing physical maneuvers in rough terrain.  In March 2014, Dr. L. stated that he had reviewed the appellant's STRs, his VA claims file, VA treatment records, private treatment records, as well as his own training and experience.  After this review, Dr. L. opined that it is more than likely that the appellant injured his cervical and thoracic discs when he fell down a mountainside at Fort Huachuca while carrying a heavy load.
 
Dr. L. noted that the statements of the appellant, his wife, and his military buddy reflected that the appellant fell down a mountain and hit his mid and upper back on a rock.  In explaining this opinion, Dr. L. referenced several articles that were submitted for the record.  Dr. L. highlighted that the likelihood that the appellant's back was injured during this event was supported by a 2007 Department of Defense article's determination that 4 out of 5 injuries to the back and spine resulted from a fall.  The Board notes that it is clear Dr. L. is actually referencing a January 2006 Department of Defense white paper that was submitted for the record.  In addition, the National Institutes of Health (NIH) found that carrying heavy backpacks was a leading cause of disc injury.   The Mayfield Clinic also concluded that a traumatic event such as a fall could cause thoracic or cervical herniated discs.  Dr. L. also noted that the Department of Defense found a significant underreporting of injuries in the military. A January 2010 article from the American Journal of Preventative Medicine similarly reported that musculoskeletal injuries were under-recognized among military personnel.  Based on these articles, Dr. L. did not find it unusual that the appellant's back injury was not documented in his STRs.

Though Dr. L. referenced the 1974 motor vehicle accident, he opined that the appellant was in sound condition prior to the alleged fall as there was no evidence to suggest that the appellant had prior degenerative disc changes.  He stated that the record did not indicate that any other injury to his back occurred before or after the 1989 fall.  Dr. L. also found evidence of continuity of symptoms of a disc injury to the thoracic and cervical regions since the 1989 fall.  He noted that several treatment records mention the appellant injuring his back in the military and that the appellant reported suffering from back pain while in service.

An April 2013, another opinion was provided by Dr. E., a board certified neurologist who examined the appellant in April 2013.  Dr. E. explained that he had reviewed the appellant's VA treatment records, claims, his private treatment records, and the buddy statement.  He stated that with a reasonable degree of medical certainty, it was his impression that it was more than likely that the appellant suffered a thoracic disc injury in addition to a Gillette-type injury resulting in degenerative disease of the cervical, thoracic, and lumbar spine.  Dr. E found these disorders were the direct result of the appellant's injury and physical activities that occurred while in the military.  

Dr. B, who had a clinical fellowship in neuroradiology, provided a disability benefits questionnaire on the appellant's back in April 2014.  He stated that the appellant was given a diagnosis of disc displacement in January 1990.  In 2008, he was given an additional diagnosis of disc displacement and degenerative disc disease.  Though Dr. B. gave his initial opinion in April 2014, he submitted a revised opinion in August 2014 due to the discovery of a clerical error.  In the August 2014 opinion, Dr. B. noted that a 2012 MRI showed advanced for age degenerative disc disease in the appellant's thoracic and cervical spine.  He opined there was at least a 90 percent probability that the appellant's current thoracic and cervical spine problems were due to the fall that the appellant experienced during his military service. 

Dr. B. noted that the appellant did not have any doctor-diagnosed spine illnesses when he entered service.  He also stated that falls were known to cause multi-trauma leading to injuries in several regions of the body.  Moreover, the appellant remembered having pain in both the cervical and thoracic areas of his spine after the accident.  Dr. B. additionally observed that the abnormal results of the appellant's April 2014 physical examination were consistent with the history of the appellant's fall.  He noted that the appellant has had neck and thoracic complaints since the time of the accident and he stated that there was no reason to doubt the appellant's credibility.  Thus, he also opined that the medical and lay evidence supported that there was continuity of symptoms since the fall occurred.  

The Board notes that the record raises the issue of whether the appellant's back disabilities preexisted service.  Although the appellant later stated that he experienced whiplash after the 1974 accident, he did not report being diagnosed with a back disorder and he indicated that the related symptoms resolved before service.  The appellant later testified that he had not had any treatment for his back after the 1974 accident and that his back was not causing him any problems before he entered the Army.  See Tr., page 9.  Additionally, before the period of ACDUTRA at issue, both the October 1986 and February 1989 examinations document a normal spine.  At this time, the appellant also reported that he had not experienced any back problems.  As such, the Board concludes that the appellant did not have a preexisting back disability.

The record shows that the appellant has a current diagnosis of degenerative disc disease in the cervical, thoracic, and lumbar spines.  In determining whether an in-service event or injury occurred, the Board has considered appellant's statements as well as the statements of his buddy and family members.  The Board finds that the appellant as well as his buddy, wife, and brother are competent to discuss facts or circumstances regarding their experiences and the appellant's symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board finds that the accounts of the appellant, his buddy, and his family members are inherently credible when considered with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Though there is no available documentation to support their statements that an injury occurred, the Board notes that VA was unable to obtain all of the appellant's STRs or service personnel records to associate with his claims file.  See November 2011 Formal Finding on the Partial Unavailability of Service Treatment Records; January 2012 Formal Finding on the Partial Unavailability of Service Personnel Records.  Based on this competent and credible evidence, the Board concludes that the appellant has established that an in-service event or injury occurred; the second element required for service connection.  Thus, the Board will next determine whether there is a nexus between the appellant's current disorders and his period of ACDUTRA.

In evaluating the medical opinions of record, the Board notes that Drs. L., E., and B. stated that they had reviewed the relevant records in the appellant's claims file.  As discussed above, each of these opinions supported the finding of a causal relationship between the appellant's current disorders and his period of ACDUTRA.  The Board finds that Dr. L.'s opinion has great probative value as his rationale referenced the record as well as the findings of scientific articles to explain how the circumstances of the appellant's in-service injury had a great likelihood of causing a thoracic or cervical disc injury with subsequent degenerative discs.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Though Dr. E.'s rationale was less thorough, it was still adequate as he identified the type of injury that could have resulted from the fall to lead to the appellant's current degenerative disc disease.  Thus, the Board also attributes probative weight to Dr. E.'s opinion as he provided a clear explanation based on of the evidence of record and medical principles.  In addition, the Board finds that the opinion of Dr. B. is probative, as it addressed the issue for this case and his conclusion is supported by the evidence of record.  Dr. B. provided a well-reasoned and satisfactory rationale for how the appellant's in-service injury could likely have caused his spine disorders.

Based on the foregoing, the evidence of record is at least in equipoise as to whether the appellant's cervical and thoracolumbar spine disorders, diagnosed as degenerative disc disease, are related to the appellant's period of service.  Accordingly, the Board concludes that entitlement to service connection is warranted for a cervical spine disorder and a thoracic spine disorder.


ORDER

Service connection for cervical spine degenerative disc disease is granted.

Service connection for thoracolumbar spine degenerative disc disease is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


